EXHIBIT 10.50


INCREMENTAL LOAN AGREEMENT JOINDER
 
Dated as of April 6, 2010
 
INCREMENTAL LOAN AGREEMENT JOINDER (this “Joinder”) among SANMINA-SCI
CORPORATION, a Delaware corporation (the “Borrower Agent”), HADCO CORPORATION, a
Massachusetts corporation (“Hadco”), HADCO SANTA CLARA, INC., a Delaware
corporation (“Hadco Santa Clara”), SANMINA-SCI SYSTEMS HOLDINGS, INC., a
Delaware corporation (“SSCI Holdings”), SCI TECHNOLOGY, INC., an Alabama
corporation (“SCI Technology”), SCIMEX, INC., an Alabama corporation (“Scimex”,
and together with the Borrower Agent, Hadco, Hadco Santa Clara, SSCI Holdings
and SCI Technology, collectively, “Borrowers”), SANMINA-SCI SYSTEMS (CANADA)
INC., a Nova Scotia limited company, and SCI BROCKVILLE CORP., a Nova Scotia
unlimited company, each as a Designated Canadian Guarantor (as defined in the
Loan Agreement referred to below), each of the Assuming Lenders (as such term is
defined below), and BANK OF AMERICA, N.A., as agent (in such capacity, the
“Agent”) for the financial institutions and other lender parties to the Loan
Agreement referred to below (collectively, the “Lenders”).
 
PRELIMINARY STATEMENTS:
 
 
(1)  The Borrowers, the Designated Canadian Guarantors, the Lenders and the
Agent have entered into that certain Loan, Guaranty and Security Agreement dated
as of November 19, 2008 (such Loan, Guaranty and Security Agreement, as
otherwise amended, supplemented or modified prior to the date hereof, the “Loan
Agreement”).  Capitalized terms not otherwise defined in this Joinder have the
same meanings as specified in the Loan Agreement.

 
 
(2)  As provided in Section 2.3 of the Loan Agreement, the Borrower Agent,
subject to the terms and conditions thereof, may add an Accordion Increase
thereto, and all conditions to the Accordion Increase have been satisfied or
waived.

 
 
(3)  Accordingly, an Accordion Increase shall be implemented as follows:

 
SECTION 1.  Accordion Increase Facility.  Pursuant to Section 2.3 of the Loan
Agreement and subject to the effectiveness of this Joinder as provided in
Section 3 below, each of the lenders listed under the heading “Accordion
Increase Lenders” on the signature pages hereof (each, an “Assuming Lender” and
together the “Assuming Lenders”) agrees to commit an amount equal to the amount
set forth opposite the name of such Assuming Lender listed on Schedule I hereto
(the “Accordion Increase Commitment”).


SECTION 2.  Accordion Increase Commitment.  Each of the Assuming Lenders hereby
acknowledges that it has made the Accordion Increase Commitment set forth
opposite such Assuming Lender’s name on Schedule I to this Joinder.  Each of the
Borrowers, the Agent, the Designated Canadian Guarantors and the Assuming
Lenders hereby agrees that from and after the Effective Date (as defined below),
each of the Assuming Lenders shall be a “Lender” and a “Secured Party” for all
purposes under the Loan Documents.


SECTION 3.  Conditions Precedent to Effectiveness.  This Joinder shall become
effective if, and only if, on or prior to April 6, 2010: (a) the Agent shall
have received counterparts of this Joinder executed by the Borrowers, the
Designated Canadian Guarantors and each of the Assuming Lenders; (b) the
Borrower shall have paid the fees pursuant to any fee letter dated on or about
the Effective Date between an Assuming Lender and the Borrower; (c) the
conditions set forth in Section 2.3(d) of the Loan Agreement shall have been
satisfied (including, without limitation, delivery of certified copies of
resolutions of the Borrower approving the Accordion Increase and delivery of an
opinion of counsel in form and substance reasonably satisfactory to Agent) and
(d) each of the Assuming Lenders shall have received all documentation and other
information required by regulatory authorities under applicable Anti-Terrorism
Laws and “know your customer” rules and regulations (with such Assuming Lender’s
execution of this Joinder an acknowledgment that it has received all such
documentation and information).  The date that each of the conditions in clauses
(a) through (d) are satisfied being the “Effective Date”.
 
SECTION 4.  Representations and Warranties.  The Borrower hereby represents and
warrants to the Agent, the Assuming Lenders and the Lenders that, as of the
Effective Date and after giving effect to this Joinder:
 
 
(a)  all representations and warranties set forth in the Loan Documents are true
and correct in all material respects as if made again on and as of the Effective
Date (except for those which by their terms specifically refer to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date) and

 
 
(b)  no Default or Event of Default has occurred and is continuing.

 
 
SECTION 5.  Reference to and Effect on the Loan Agreement and other Loan
Documents.
 
 
(a)  On and after the effectiveness of this Joinder, each reference in the Loan
Agreement to “this Agreement”, “the Loan Agreement”, “hereunder”, “hereof”,
“thereunder”, “thereof” or words of like import referring to the Loan Agreement
shall mean and be a reference to the Loan Agreement, as amended by this Joinder.

 
 
(b)  The Loan Agreement, as specifically amended by this Joinder, and each of
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

 
 
(c)  The execution, delivery and effectiveness of this Joinder shall not operate
as a waiver of any right, power or remedy of any Lender or the Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.

 
SECTION 6.  Execution in Counterparts.  This Joinder may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Joinder by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Joinder.
 
SECTION 7.  Governing Law.  This Joinder shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWERS:
 
SANMINA-SCI CORPORATION
By:
/s/ Robert K. Eulau
Name:
Robert K. Eulau
Title:
Executive Vice President and Chief Financial Officer



HADCO CORPORATION
HADCO SANTA CLARA, INC.
SANMINA-SCI HOLDINGS, INC.
SCI TECHNOLOGY, INC.
SCIMEX, INC.
 
By:
/s/ Robert K. Eulau
Name:
Robert K. Eulau
Title:
Executive Vice President and Chief Financial Officer



GUARANTORS:
 
SCI BROCKVILLE CORP.
By:
/s/ Shelly L. Byers
Name:
Shelly L. Byers
Title:
Secretary



SANMINA-SCI SYSTEMS (CANADA) INC.
By:
/s/ Robert K. Eulau
Name:
Robert K. Eulau
Title:
Executive Vice President and Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 

AGENT:
 
BANK OF AMERICA, N.A.,
as Agent
 
By:
/s/ Stephen King
Name:
Stephen King
Title:
Senior Vice President


 
 

--------------------------------------------------------------------------------

 

ACCORDION INCREASE LENDERS:
 
MORGAN STANLEY SENIOR FUNDING, INC.
 
By:
/s/ Sherrese Clark
Name:
Sherrese Clark
Title:
Vice President



 


 

 
 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS LENDING PARTNERS LLC
 
By:
/s/ Mark Walton
Name:
Mark Walton
Title:
Authorized Signatory



 
 

--------------------------------------------------------------------------------

